                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
JAMIE DINICOLA,

                    Plaintiff,
v.                                             Case No.   8:19-cv-500-T-33SPF

UNITED OF      OMAHA     LIFE      INSURANCE
COMPANY,

               Defendant.
_________________________________/

                         ORDER APPOINTING MEDIATOR

        Pursuant to the Unopposed Motion for Leave of Court to

Reschedule Mediation (Doc. # 17) and in accordance with the rules

governing mediation set forth in Chapter Nine of the Rules of the

United States District Court for the Middle District of Florida, it

is ORDERED that the following individual is hereby appointed by the

Court to serve as Mediator in this action:

        Name of Mediator:              Jack Townsend, Esq.
        Address:                       6408 E. Fowler Avenue
                                       Tampa, Florida 33617
        Telephone:                     (813) 914-7363

        By agreement of the parties, the mediation conference is

scheduled for July 22, 2019, at 9:00 AM at the office of the

mediator stated above. The parties are directed to mediate in good

faith    and   to    fully   and    faithfully    explore   every   settlement

opportunity.        Furthermore, the Court directs that all counsel,

parties, corporate representatives, and any other required claims

professionals shall be present at the mediation conference with

full authority to negotiate a settlement. The Court does not allow
mediation by telephone or video conference. Personal attendance is

required. See Local Rule 9.05(c).

     DONE and ORDERED in Chambers, in Tampa, Florida, this 16th day

of May, 2019.




                                2
